Citation Nr: 0402681	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  97-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability.  

2.	Entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected right knee 
disability and costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 16, 1989.  He also served from November 17, 1989 to 
June 1, 1992, but his discharge from this time period was 
determined by an unappealed December 1993 administrative 
decision to have been issued under dishonorable conditions, 
barring most VA benefits based on that period, but allowing 
VA health care for any disability service-connected on the 
basis of that period.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of July 1996 and July 1998 rating decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was previously before the Board in March 2003.  At 
that time, additional development was undertaken by the 
Board.  


REMAND

As noted, the Board conducted additional development in this 
matter, pursuant to 38 C.F.R. § 19.9(a)(2), in June 2003.  
That development included a request that an orthopedic 
evaluation be conducted and that the examiner should render 
an opinion as to whether it is at least as likely as not that 
the veteran's cervical spine disability is related to 
service.  The examiner did comment that the veteran's 
cervical spine disorder was related to the veteran's right 
shoulder disorder, but service connection has been denied for 
a right shoulder disorder.  It is noted that service medical 
records show that the veteran was assessed as having a 
cervical spine strain in December 1987 and that a private 
physician, in a February 2000 statement, related the 
veteran's current cervical spine condition with the 
assessment made in service.  An opinion regarding this 
relationship must be accomplished.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, it is noted that additional 
evidence has been received into the record which the RO has 
not had the opportunity to review in conjunction with the 
veteran's claim.  Pursuant to a decision of the Federal 
Circuit Court of Appeals, the case must be remanded to the RO 
for review of the evidence in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Under these circumstances, the claim must be remanded for the 
following:

1.  The RO should forward the veteran's 
claims file to the orthopedic examiner who 
evaluated the veteran in June 2003 (or a 
suitable substitute, if that examiner is 
unavailable) and request an opinion as to 
whether it is at least as likely as not (that 
is, a probability of 50 percent or better) 
that the veteran's cervical spine disability 
is related to service.  The examiner's 
attention is invited to the service medical 
record of December 1987 and Dr. Drummond's 
statement of February 2000.  The claims 
folder should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




